Title: Board of Visitors, University of Virginia, 3 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Tuesday, Oct. 3. the board met according to adjournment. present the same members as yesterday.
                        Resolved, that a committee of three members of the board, be appointed to examine & report the state
                            of the funds of the University—that they be required to make their report tomorrow, if practicable, & that all
                            documents touching that subject now before the board, be referred to them.
                        Whereupon Chapman Johnson, Joseph C. Cabell, and John H. Cocke were appointed.
                        Resolved that the communication of the faculty respecting the supply of water to the University & its
                            protection against fire, be referred to the executive committee, to be acted upon according to their discretion.
                        Resolved that the proctor be instructed to furnish fuel for the library, and for the other public rooms, when
                            they may be used for the annual public examinations: that he be also instructed to plant trees about the buildings, under
                            the direction of the executive committee.
                        Resolved that the 38th. enactment be repealed.
                        Resolved,
                        Resolved that the offenses enumerated in the 4d. enactment shall be subject to any minor or major punishment,
                            at the discretion of the faculty.
                        Resolved that the 45th enactment shall be amended by striking out the word ’minor’ from the last line
                            thereof.
                        Resolved
                        Resolved that the 49th enactment shall be amended by adding after the word ’minor’ in the third line, the
                            words ’or major.’
                        The board then adjourned to meet tomorrow.
                        
                            
                                
                            
                        
                    